Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because 
a) it should not refer to purported merits or speculative applications of the invention;
b) it exceeds 150 words.  
Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“measurement unit” in claims 1 and 12;
 “display control unit” in claims 1-8 and 12-13;
“image recording unit” in claims 5-6;
“information storage unit” in claim 10;
“display condition setting unit” in claim 11;
“information acquisition unit” in claim 13.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “measurement unit”, “display control unit”, “display condition setting unit” and “information acquisition unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  For instance, according to paragraph [0048] of the specification, each of processor (200), image processing unit (204) and CPU (210) is the corresponding structure for performing the functions of the “measurement unit”, “display control unit”, “display condition setting unit” and “information acquisition unit”.  Since it is not clear if each of these 

Therefore, claims 1-13 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motohida et al. (JP H07136101, hereinafter “Motohida”; cited by Applicant; recitations from machine language translation provided with this Office Action) in view of Taniguchi et al. (US 2002/0169361, hereinafter “Taniguchi”).
As to claims 1 and 4, Motohida discloses a measurement support device comprising:
a head (measurement light generator 1, light guide 3, prism 4, Fig.1) configured to emit measurement auxiliary light ([0011],[0031]); 
an imaging unit (optical system 7b, imaging element 7a) configured to capture an image of a subject ([0012]-[0013]) on which a spot is formed by the measurement auxiliary light via an imaging optical system (optical system 7b) and an imaging element (imaging element 7a);
a measurement unit (measurement light detection circuit 16 of processor 9, Fig.1) configured to measure a position of the spot in the image (calculates 2D coordinates of spot in image, [0013]); and 

wherein, in a case where an optical axis of the measurement auxiliary light is projected on a plane including an optical axis of the imaging optical system, the head emits the measurement auxiliary light that has an inclination angle, which is not 0 degrees with respect to the optical axis of the imaging optical system (e.g. Fig.4), and crosses an angle of view of the imaging optical system (Fig.4, projected on the YZ plane, as seen in Fig.5, which includes the optical axis (Z axis) of the imaging optical system).
Motohida discloses that measurement errors (the smaller the error, the greater the accuracy) can be calculated and displayed ([0035])  but fails to disclose that the display control unit displays the indicator figure in different aspects between a case where measurement of the specific region by the displayed indicator figure is effective and a case where measurement of the specific region by the displayed indicator figure is not effective.  Here, “effective measurement” is being interpreted as “accurate measurement” in accordance with paragraph [0006] of the specification.  Taniguchi teaches, in an endoscope system, to display a marker (indicator figure) with an associated measurement accuracy associated with it, in different colors (aspects) depending on the level of accuracy ([0077]).  In this way, an operator of the system can easily recognize by the display color of the indicator figure whether or not it is in a state with a 
	As to claim 2, wherein, in a case where the position of the spot is within a measurable region set for the image, the display control unit determines that measurement of the specific region by the indicator figure is effective (a measurement error is calculated, [0035], the position of the spot is implicitly in a “measurable region” of the image when determination of a small measurement error occurs).
As to claim 3, wherein, in a case where an imaging distance of the image calculated on the basis of the position of the spot is within a measurable range, the display control unit determines that measurement of the specific region by the indicator figure is effective (a measurement error in the calculated distance can be determined, [0035], the position of the spot is implicitly in a “measurable region” of the image when there is small error in the distance measurement).
As to claim 5, Motohida further discloses an image recording unit (image memory 15, Fig.1) configured to record the image of the subject on which the spot is formed (records images obtained by endoscope, [0013]), wherein the display control unit reads the image of the subject recorded in the image recording unit, and displays the indicator figure to be superimposed on the read image of the subject ([0013],[0033]).
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motohida et al. (JP H07136101, hereinafter “Motohida”; cited by Applicant; recitations from machine language translation provided with this Office Action) in view of Taniguchi et al. (US 2002/0169361, hereinafter “Taniguchi”), as set forth above with respect to claim 1, and further in view of Ams et al. (U.S. Pat. 4,841,363).
Motohida in view of Taniguchi, as set forth above with respect to claim 5, discloses that the image memory records the image ([0013]) and the display control unit displays the image with the figure superimposed on the read image (Fig.15,[0033],[0013]) but fails to disclose how the figure is generated, and thus fails to disclose that the figure read from a memory in which it is stored.  However, Ams teaches, in a device in the same field of endeavor, that figures (i.e. characters) that are to be superimposed on the endoscope image can be stored in a memory in association with the image (characters are generated from a character memory 16, col.5, lines 12-17, and synchronized with the image signal, col.4, line 64 to col.5, line 5, so as to be superimposed in the display of the image, col.5, lines 48-59).  Since Motohida does not mention how the figures are generated for display, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have store and displayed the figures in a manner known in the art, as taught by Ams.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motohida et al. (JP H07136101, hereinafter “Motohida”; cited by Applicant; recitations from machine language translation provided with this Office Action) in view of Taniguchi et al. (US 2002/0169361, hereinafter “Taniguchi”), as set forth above with respect to claim 1, and further in view of Sakiyama (JP H03231622, cited by Applicant; recitations from machine language translation provided with this Office Action).
Motohida in view of Taniguchi, as set forth above with respect to claim 1, teaches use of an indicator figure in the form of a ruler (23, Fig.15) and thus fails to disclose a indicator figure in the form of a circle centered on the spot.  Sakiyama discloses a substantially similar endoscope measurement apparatus (see Figs.3,5) that displays an actual size indicator figure in the form of a circle centered on the spot (see circle 22, Fig.8, centered on spot 21, Fig.7, that indicates the scale (size) of the object being measured, see page 6, lines 32-37).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used an indicator figure of any convenient form to allow a comparison of the object being measured and the actual size, including a circle, since Sakiyama teaches that such circle figure is suitable for the same purpose a the figure in Motohida.

Claim 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motohida et al. (JP H07136101, hereinafter “Motohida”; cited by Applicant; recitations from machine language translation provided with this Office Action) in view of Taniguchi et al. (US 2002/0169361, hereinafter “Taniguchi”), as set forth above with respect to claim 1, and further in view of Sakiyama (U.S. Pat. 5,669,871).
otohida in view of Taniguchi, as set forth above with respect to claim 1, teaches the measurement support device according to claim 1 and Motohida further teaches that the head is at the distal end of a generic endoscope (Fig.1) for use with the measurement system.  However, Motohida fails to disclose the particulars of the endoscope, including that the endoscope has an insertion part to be inserted into a test object, the insertion part having a distal end rigid part and a bent part connected to a proximal end side of the distal end rigid part, and a soft part connected to a proximal end side of the bent part, and an operating part connected to a proximal end side of the insertion part.  Sakiyama is just one of numerous references that teach conventional parts of an endoscope, including an insertion part (6, Fig.1) to be inserted into a test object, the insertion part having a distal end rigid part (11, Fig.1) and a bent part (12, Fig.1) connected to a proximal end side of the distal end rigid part, and a soft part (not numbered but shown in Fig.1 as part between the bent part 12 and operating part 7) connected to a proximal end side of the bent part, and an operating part (7, Fig.1) connected to a proximal end side of the insertion part.  Since Motohida only mentions a generic endoscope, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have use any known endoscope for the generic endoscope of Motohida, including the one taught by Sakayama, since endoscopes with the parts as claimed are known in the endoscope art.
As to claim 11, Motohida discloses a display condition setting unit configured to set a display condition of the indicator figure (the processor allows for the ruler 23 to be sized, positioned, and rotated on the display—all of these being “display conditions”).


Allowable Subject Matter
Claims 8, 10 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150222801 A1	KRESSER; Clemens
US 20050240077 A1	Rovegno, Jean
US 20130027548 A1	Gere; David S.
US 8663092 B2	Pascal; Amit et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795